Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 1 is amended. Claims 2, 5, 7-9, 11 are canceled. Claims 1, 3-4, 6, 10 and 12-13 are currently pending.
Applicant’s arguments, filed 03/31/2022, and in light of Applicant’s amendment to claim 1 have been fully considered and are moot in view of the new rejection (see infra).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200158912 A1, hereinafter “Wang”), in view of Chinese Patent Publication No. 203480116 U to Huang et al. (employing the provided machine translation and hereafter “Huang”).

Regarding claim 1, Wang teaches a lens module (Fig. 1), comprising a lens barrel and a plurality of lenses accommodated in the lens barrel (Fig. 1, [0049]: lenses 110 to 120 disposed on a lens barrel 200), the plurality of lenses being sequentially arranged at intervals along an optical axis direction of the lens barrel (as illustrated by Fig. 1), wherein: 
at least one of the plurality of lenses is a glass lens, and the glass lens is a first lens of the plurality of lenses from the object side to the image side (as illustrated by Fig. 1, [0049]: a glass lens 110); 
at least one layer of invisible light cutoff film is provided on either of the object side surface and the image side surface of the glass lens (as illustrated by Fig. 1, [0049]& [0055]-[0060]: an ultraviolet-infrared cutoff film (UV-IR Cut)112, disposed at a surface of the glass lens 110 close to the object side), and the glass lens is a white glass lens (as illustrated by Fig. 1, [0049]: the glass lens 110 (conventionally made of transparent material)); 
and the invisible light cutoff film directly block the invisible light out of an imaging area of the lens module ([0060]: The ultraviolet-infrared cutoff film coated at the surface of the glass lens can effectively block the ultraviolet irradiation to subsequent plastic lenses).
Wang does not teach wherein the ultraviolet-infrared cutoff film is at least one layer of infrared cutoff film and one layer of ultraviolet cutoff film are provided on either of the object side surface and the image side surface of the white glass lens.
	However, Huang discloses wherein the ultraviolet-infrared cutoff film is  at least one layer of infrared cutoff film and one layer of ultraviolet cutoff film are provided on either of the object side surface and the image side surface of the white glass lens (Fig. 1, [0025]: a glass lens 21 of a lens module 100 is coated with an infrared filter 32 and an ultraviolet filter 33).
Therefore, taking the combination teaching of Wang in view of Huang as a whole, after considering the two layer filter cutoff design configuration as taught by Huang and the fact that the filter cutoff of Wang can be coated on either object side or image side ([0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Wang’s single layer filter cutoff by that of Huang’s dual layer filter cutoff such that wherein the ultraviolet-infrared cutoff film is  at least one layer of infrared cutoff film and one layer of ultraviolet cutoff film are provided on either of the object side surface and the image side surface of the white glass lens; and the results of the substitution would have been predictable; since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. The suggestion/motivation to do so would have been to enable bandwidth conservation.

Regarding claim 4, the Wang and Huang combination teaches the lens module according to claim 1, in addition Wang discloses wherein the invisible light cutoff film is provided on the object side surface of the glass lens (as illustrated by Fig. 1, [0049]& [0055]-[0060]: an ultraviolet-infrared cutoff film (UV-IR Cut)112, disposed at a surface of the glass lens 110 close to the object side).

Regarding claim 6, the Wang and Huang combination teaches the lens module according to claim 1, in addition Wang discloses wherein an antireflection film is further provided on either of the object side surface and the image side surface of the glass lens (as illustrated by Fig. 1, [0049]: an anti-reflection film 113, disposed at a surface of the glass lens 110 away from the object side).

Regarding claim 13,  claim 13 has been analyzed and rejected with regard to claim 1 and in accordance with Wang’s further teaching on: an imaging system ([0003]&[0051]: a vehicle-mounted lens system).

Claims 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Wang and Huang combination as applied above, in view of Lin; Tsung-Yu (US 20180115688 A1, hereinafter “Lin”).

Regarding claim 3, the Wang and Huang combination teaches the lens module according to claim 1, in addition Wang discloses wherein ([0033]: the ultraviolet cutoff layer is disposed at a first surface of the glass lens facing the object side or disposed at a second surface of the glass lens facing the image side.).
the Wang and Huang combination does not teach wherein the glass lens is a blue glass lens.
However, Lin discloses wherein the glass lens is a blue glass lens ([0033]: a material of any lens in the camera module 100 can be replaced with blue glass, and thus the blue glass lens per se provides a function of blocking infrared wavelengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the glass lens is a blue glass lens, as taught by Lin into the Wang and combination. The suggestion/ motivation for doing so would be to provide a function of blocking infrared wavelengths (Lin: [0033]).

Regarding claim 10,  the Wang, Huang and Lin combination the lens module according to claim 3, in addition Wang discloses wherein the invisible light cutoff film is provided on the object side surface of the glass lens (as illustrated by Fig. 1, [0049]& [0055]-[0060]: an ultraviolet-infrared cutoff film (UV-IR Cut)112, disposed at a surface of the glass lens 110 close to the object side).

Regarding claim 12, the Wang, Huang and Lin combination teaches the lens module according to claim 3, in addition Wang discloses wherein an antireflection film is further provided on either of the object side surface and the image side surface of the glass lens (as illustrated by Fig. 1, [0049]: an anti-reflection film 113, disposed at a surface of the glass lens 110 away from the object side).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697